UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6433



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANK LATHAN HINTON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-94-106-2, CA-96-875-2)


Submitted:   July 24, 1997                 Decided:   August 7, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Lathan Hinton, Appellant Pro Se. Arenda L. Wright Allen,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions in which the United

States is a party have sixty days within which to file in the dis-

trict court notices of appeal from judgments or final orders. Fed.
R. App. P. 4(a)(1). The only exceptions to the appeal period are

when the district court extends the time to appeal under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.
4(a)(6).

     The district court entered its order on December 4, 1996;

Appellant's notice of appeal was filed on February 14, 1997, which

is beyond the sixty-day appeal period. Appellant's failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant's appeal. We therefore deny a certificate of appealability and

dismiss the appeal. We deny Appellant's motion for an injunction

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.


                                                         DISMISSED



                                2